DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 7: Ineligible.
The claim recites a series of acts for authenticating a checking transaction. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving, at a financial institution, a first payment amount for a checking transaction of a payor and information for identifying a check for the checking transaction; generating and transmitting a user interface for entering check information to a user; receiving via the interface, at the financial institution, a checking request for a received check, the checking request including information for identifying the payor, a unique pseudorandom code and a requested amount; determining whether the received check is activated based on a stored activation code for the set of checks; determining whether the information for identifying the payor matches stored information for identifying the payor; determining whether the unique pseudorandom code matches the stored pseudorandom sequence; determining whether the requested amount matches the first payment amount for the checking transaction; and when the received check is activated, the information for identifying the payor matches the stored information for identifying the payor, the unique pseudorandom code matches the stored pseudorandom sequence, and the requested amount matches the first payment amount: authenticating the checking request; generating an updated interface indicating that the check is authenticated on the interface and requesting that the user provide check deposit information; transmitting the updated interface to the user; receiving check deposit information from the user via the updated interface; processing the check deposit request based on the check deposit information; or 53 42214860when the received check is not activated, the information for identifying the payor does not match the stored information for identifying the payor, the unique pseudorandom code does not match the stored pseudorandom sequence, or the requested amount does not match the first payment amount: declining the checking request. In order words, the claim describe a process for determining whether or not to authenticate a check based on matching payor identifier, requested amount and pseudorandom code; and updating information about the status of check request. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer component such as the one or more processors. That is, other than reciting “one or more processors,” nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the “processor” language, the claimed steps can be accomplished manually. The limitations fall under the fundamental economic practices of the “certain methods of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of using one or more processors. The processors in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. The generating a cryptographically secure pseudorandom sequence using a random number processor with an activation algorithm and a seed, and storing the pseudorandom sequence, are insignificant extra-solution activities. The online transaction interface (display) is recited at a high level of generality with the only required function of displaying updated information, which is a well-known routine function of interfaces (displays). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of generating a cryptographically secure pseudorandom sequence using a random number processor with an activation algorithm and a seed, and storing the pseudorandom sequence, were considered to be insignificant extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The instant Specification at paragraph 0059 explicitly discloses that this feature is well known in the art.  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 1 (MPEP 2106.05(d)(I)(2)). 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 1 recites similar limitations as claim 7. This claim is similarly rejected under the same rationale as claim 7, supra. Claim is ineligible.


Claim 4 recites wherein the interface is provided at a website or a web portal of the financial institution. 
Examiner incorporates the analysis of claim 7 above, herein. Furthermore, providing a website or web portal is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  These additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No). The analysis in Steps 2A2 and 2B of claim 7 above similarly applies to the seed generation by hashing content of a screen. Claim is ineligible.


Claim 5 recites wherein the information for identifying the check further comprises at least one of a name of a payee, an address of the payee, a check date, a time the check was drafted, or a check memo. 
Examiner incorporates the analysis of claim 7 above, herein. Furthermore, the types of information recited are also part of the abstract idea identified above, and are similarly rejected under the same rationale. Claim is ineligible.


Claims 6 and 10 recite associating the stored activation code with each unique pseudorandom code of the pseudorandom sequence; and associating the stored activation code with additional information for identifying the payor; and wherein the pseudorandom sequence is of sufficient length so that each unique pseudorandom code is not repeated within each set of checks. 
These limitations are also part of the abstract idea identified in claim 7, and the additional element of processors are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra. Claims are ineligible.

Claim 8 recites wherein the checking request is declined, the method further comprising: generating a second interface notifying the payor of the declined checking request; and transmitting the second interface to a payor. 
This limitation is also part of the abstract idea identified above, and is similarly rejected under the same rationale. The additional elements of the processor and interface are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Claim is ineligible.

Claim 9 recites receiving a request from the payor to cancel the check; canceling the check; and generating a third interface notifying the payor of the cancellation of the check; and transmitting the third interface to the payor. 
These limitations are also part of the abstract idea identified in claim 7, and the additional element of processors and interface are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra. Claim is ineligible.


Claim 11 recites generating a second interface to display stored information associated with the check to the payor, the stored information including the first payment amount and information for identifying the check, the unique pseudorandom code of the check, and the additional information as updated by payor; and transmitting the second interface to the payor.
Examiner incorporates the analysis of claim 7 above, herein. Displaying said information is also part of the abstract idea identified above. Furthermore, the user interface (display) is recited at a high level of generality with the only required function of displaying information, which is routine functions of displays. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No). Claim is ineligible.

Claim 12 recites wherein the requested amount does not match the first payment amount, the method further comprising: generating a second interface to request an updated payment amount from the payor; transmitting the second interface to the payor; determining that the updated payment amount matches the first payment amount; and authenticating the received checking request.
These limitations are also part of the abstract idea identified in claim 7, and the additional element of processors and interface are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra. Claim is ineligible.


Claim 13 recites wherein the received check is not activated, the method further comprising: generating a second interface to request for the payor to activate the received check; transmitting the second interface to the payor; receiving, from the second interface, an indication that the received check has been activated by the payor; and authenticating the received checking request.
These limitations are also part of the abstract idea identified in claim 7, and the additional element of processors and interface are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra. Claim is ineligible.


Claim 14 recites wherein the received check is not activated, the method further comprising: generating a second interface for the payor to activate the received check; transmitting the second interface to the payor; receiving, from the second interface, an indication that the received check has not been activated by the payor; and declining the received checking request; and notifying the payor of the declined checking request.
These limitations are also part of the abstract idea identified in claim 7, and the additional element of processors and interface are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra. Claim is ineligible.

Claim 15 recites wherein the received check is activated, the information for identifying the payor matches the stored information for identifying the payor, the unique pseudorandom code matches the stored pseudorandom sequence, and the requested amount matches the first payment amount, the method further comprising: generating a second interface with a request for the payor to authorize the received check; transmitting the second interface to the payor; receiving, from the second interface, an indication that the received check has been authorized by the payor; and authenticating the received checking request.
These limitations are also part of the abstract idea identified in claim 7, and the additional element of processors and interfaces are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra. Claim is ineligible.

Claim 21 recites wherein the information for identifying the payor does not match the stored information for identifying the payor further comprises: generating an updated interface to display an error message indicating that the identifying information is incorrect; and transmitting the updated interface to the user.
These limitations are also part of the abstract idea identified in claim 7, and the additional element of the interfaces are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra. Claim is ineligible.


Claim 16: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processors, transceivers and memory) for authenticating a check. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a first signal indicating that a plurality of checks were issued to a payor with an activation code and a first unique pseudorandom code; updating a stored electronic check register to indicate that the plurality of checks were issued to the payor; receiving a second signal indicating that the plurality of checks were activated using the activation code;5642214860 updating the electronic check register to indicate that the plurality of checks were activated; receiving the first unique pseudorandom code and an amount of a check of the plurality of checks from the payor; updating the electronic check register to indicate that the check was issued to a payee and the amount; receiving a second unique pseudorandom code of a check and an expected amount from the payee; determining whether the received second unique pseudorandom code matches the first unique pseudorandom code; determining whether the expected amount matches the received amount stored in the electronic check register; determining whether the check has been activated; and when the second unique pseudorandom code and the amount matches the information stored in the electronic check register and the check has been activated; authenticating the received checking request; or when the second unique pseudorandom code or the amount does not match the information stored in the electronic check register or the check has not been activated: decline the received checking request. In order words, the claim describe a process for activating checks using codes and determining whether or not to authenticate a check based on activation of check, requested amount and pseudorandom code. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer component such as the processors, transceivers and memory. That is, other than reciting these components, nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the recitation of these components, the claimed steps can be accomplished manually. The limitations fall under the fundamental economic practices of the “certain methods of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using processors, transceivers and memory. These components in the steps are recited at high level of generality, i.e., as generic processor performing a generic computer function of processing data, transceiver for transmitting and receiving information, and memory for storing information. These components are no more than mere instructions to apply the exception using generic computer component. The generating a cryptographically secure pseudorandom sequence comprising a first pseudorandom code using a random number processor with an activation algorithm and a seed, and associating the first pseudorandom code with a check in a plurality of checks; and storing the pseudorandom sequence, are insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of generating a cryptographically secure pseudorandom sequence using a random number processor with an activation algorithm and a seed, and storing the pseudorandom sequence, were considered to be insignificant extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The instant Specification at paragraph 0059 explicitly discloses that this feature is well known in the art.  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 1 (MPEP 2106.05(d)(I)(2)). 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 17 recites wherein the information for identifying the check further comprises at least one of a name of a payee, an address of the payee, a check date, a time the check was drafted, or a check memo.
Examiner incorporates the analysis of claim 16 above, herein. Furthermore, the types of information recited are also part of the abstract idea identified above, and are similarly rejected under the same rationale. Claim is ineligible.

Claim 18 recites wherein the checking request is declined, sending a message notifying the payor of the declined checking request.
Examiner incorporates the analysis of claim 16 above, herein. Furthermore, this limitation is also part of the abstract idea identified above, and is similarly rejected under the same rationale. Claim is ineligible.

Claim 19 recites receiving a request from the payor to cancel the check; cancel the check; and notify the payor of the cancellation of the check. 
Examiner incorporates the analysis of claim 16 above, herein. Furthermore, this limitation is also part of the abstract idea identified above, and is similarly rejected under the same rationale. Claim is ineligible.

Claim 20 recites associating the activation code with each first unique pseudorandom code of the pseudorandom sequence; and associating the activation code with additional information for identifying the payor.
Examiner incorporates the analysis of claim 16 above, herein. Furthermore, this limitation is also part of the abstract idea identified above, and is similarly rejected under the same rationale. Claim is ineligible.

Claim 22 recites generating a first interface for receiving the first signal, the second signal, the first unique pseudorandom code and an amount of a check of the plurality of checks from the payor; transmitting the first  interface to a payor device for display; generating an updated first interface to display the updated online check register; transmitting the updated first interface to a payor device for display; generating a second interface for receiving the second unique pseudorandom code of a check and the expected amount from the payee; transmitting the second interface to a payee for display; and when the checking request is authenticated: generating an updated second interface indicating the check is authenticated and requesting the payee to provide check deposit information; 12516525810 of 25transmitting the updated second interface to the user for display; receiving check deposit information from the user; and processing the check deposit request.
These limitations are also part of the abstract idea identified in claim 7, and the additional element of processors and interfaces are as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra. Claim is ineligible.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention does not fall under any of the enumerated groupings of abstract idea. In particular, Applicant asserts that the “generating, using random number processor with an activation code algorithm and a seed, a cryptographically secure pseudorandom sequence comprising a unique pseudorandom code, and associating the unique pseudorandom code with a check in a plurality of checks” is not a “fundamental economic practice.”
 
Examiner respectfully disagrees. Please refer to the updated analysis above. The analysis does not ascribe the aforementioned limitations as part of the fundamental economic practice (Step 2A-prong 1) because it is not a consideration for such under Step 2A-prong 1. Rather, the limitations are analyzed under the Step 2A-prong 2 and Step 2B. Examiner determines that the limitations are insignificant extra-solution activities under Step 2A-prong 2 (adding insignificant extra-solution activities to an abstract idea does not integrate the abstract idea into a practical application (MPEP 2106305(g))), and further in Step 2B, determines if they are more than what is well-understood, routine and conventional in the field. Examiner provides evidence from the instant Specification at paragraph 0059 to show that these concepts are well known and conventional in the art as admitted by Applicant’s disclosure.  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 1 (MPEP 2106.05(d)(I)(2)). 
In particular paragraph 0059 states:
[0059] It is also understood that to be cryptographically secure, a pseudorandom sequence must be unpredictable where a secret key, or seed, is used to set the initial state of the pseudorandom sequence generator. Key management of the secret key or seed may be implemented by the financial institution in any method known in the art and should be at least in compliance with the financial industry standards set forth by the Accredited Standards Committee X9. In addition to employing a secret key, there are a wide variety of known methods to generate the seed for pseudorandom sequence generation. For example, the standard C function RAND may be seeded using the time function, although time of day is often not used as a seed due to its susceptibility to cryptographic attacks. Additionally, by way of example, Open SSL may use the function RAND_screen() to hash the contents of the screen to generate a seed. Further by way of example, the Linux random number generator may collect data from a variety of sources, including mouse, keyboard and other interrupts to seed a random number generator. Furthermore, it is well known in the art to combine the seed and a counter output and hash the output with a one-way21 42214860hashing functions such as MD5 or SHA-1 to generate a cryptographically secure pseudorandom sequence.

From this paragraph, it is clear that generating, using random number processor with an activation code algorithm and a seed, a cryptographically secure pseudorandom sequence comprising a unique pseudorandom code and using same for authentication/authorization/verification is well known and conventional in the art. Applying such well known and convention concept to an abstract idea (check authentication/activation) does not integrate the abstract idea into a practical application. MPEP 2106305(g).  
	
Applicant further argues that the interactive graphical user interfaces (GUIs) in the claimed invention integrates the abstract idea into a practical application (citing Example 37 of the Subject matter Eligibility Examples: Abstract Ideas). 

Examiner respectfully disagrees. This is not persuasive because the Example 37 has to do with location of icons on an interface such that frequently used icons are placed closest to the start icon for easy access. The GUIs as described in the instant claimed invention simply display updated generic information. These GUIs do not integrate the abstract idea into a practical application. 
Finally, Applicant’s arguments with respect to Step 2B (combination of elements in the claimed invention is significantly more than the abstract idea) are not persuasive. The rationale has been explicitly explained in the analysis, supra. In particular, viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biskupski et al (USPAP 2009/0218392) teaches a method for assembling and activating a multi-pack package of transaction cards. See paragraphs 0005-0006, 0027-0028 for relevant portions of this reference.
Weitzman (USPAP 20080114658) teaches the concept of payment instruments in the form of checks that is activated using at least a check identifying information (0028).
Meadow et al (USPN 7069250) teaches check based online payment and verification method and system. See cols. 3:16-30; 4:32-50; 5:55-67; 6:8-18; and 11:15-22 for relevant portions of this reference.
	Rose et al. (USPAP 2007/0230694) teaches a cryptographically secure pseudo-random number generator configured to obtain one or more unpredictable sources of entropy that provide a seed (abstract).
	Kerins et al. (USPAP 2010/0054466) teaches a method of generating arbitrary numbers given a seed (abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691